NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2661-17T4

BRADD THOMPSON,

          Petitioner-Appellant,

v.

BOARD OF TRUSTEES,
POLICE AND FIREMEN'S
RETIREMENT SYSTEM,

     Respondent-Respondent.
___________________________

                   Submitted September 16, 2019 – Decided November 25, 2019

                   Before Judges Sabatino, Sumners and Geiger.

                   On appeal from the Board of Trustees of the Police and
                   Firemen's Retirement System, Department of the
                   Treasury, Docket No. 3-94744.

                   Malamut & Associates, LLC, attorneys for appellant
                   (Christopher Patrick St. John, of counsel and on the
                   brief).

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Melissa Dutton Schaffer, Assistant
                   Attorney General, of counsel; Adam Blake Masef,
                   Deputy Attorney General, on the brief).
PER CURIAM

      Petitioner Bradd Thompson became enrolled in the Police and Firemen's

Retirement System (PFRS) following his hiring as an investigator with the

Burlington County Board of Chosen Freeholders effective August 1, 2002.

Fifteen years later in August 2017, and after purchasing five years and two

months military service credit towards his PFRS membership, he applied for

twenty-year service retirement pension benefits (early service retirement

pension benefits) under N.J.S.A. 43:16A-5(3).

      On January 9, 2018, the Board of Trustees (Board), PFRS, issued a final

agency decision, finding that because Thompson was not a member of PFRS on

January 18, 2000, the effective date of N.J.S.A. 43:16A-5(3), he did not qualify

for early service retirement pension benefits. See also N.J.A.C. 17:4-6.11.

      Before us, Thompson contends:

            POINT I
            N.J.S.A. 43:16A-5(3) DOES NOT REQUIRE, AS A
            PREREQUISITE,       THE   MEMBER   TO    BE
            ENROLLED PRIOR TO THE EFFECTIVE DATE OF
            THE STATUTE (JANUARY 18, 2000).

            POINT II
            THE PROVISION PROVIDING FOR A "20 AND
            OUT" SERVICE WILL PROTECT THE FINANCIAL
            INTEGRITY OF THE PENSION FUND.



                                                                        A-2661-17T4
                                       2
      We incorporate by reference the legal analysis set forth in the consolidated

matters of Jason Fairchild v. Bd. of Trs., Police & Firemen's Ret. Sys., No. A-

1361-17 (App. Div. Nov. 25, 2019) and William McElrea v. Bd. of Trs., Police

& Firemen's Ret. Sys., No. A-4119-17 (App. Div. Nov. 25, 2019), in our

companion opinion rendered today, wherein we rejected similar arguments that

the Board misinterpreted N.J.S.A. 43:16A-5(3) in determining eligibility for

early service retirement pension benefits one must be a member of PFRS on

January 18, 2000, the statute's effective date. Because Thompson was not a

PERS member as of January 18, 2000, the Board's determination is consistent

with our recent decision in Tasca v. Bd. of Trs., Police & Firemen's Ret. Sys.,

458 N.J. Super. 47 (App. Div. 2019).

      Affirmed.




                                                                          A-2661-17T4
                                        3